Citation Nr: 0307715	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  00-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from November 1988 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The medical evidence of record indicates that the veteran 
does not currently have a diagnosed right knee disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2001). 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations do not prevent the 
Board from rendering a decision on the veteran's appeal at 
this time, as all notification and development action needed 
to render a fair decision has, to the extent possible, been 
accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and various 
correspondence from the RO (in particular an October 2001 
letter, the July 2002 rating decision, and the August 2002 
Supplemental Statement of the Case), the appellant has been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claim, and the evidence which has been considered in 
connection with his appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been provided ample opportunity 
to submit information and evidence.  

Moreover, because there is no indication that there is any 
existing potentially relevant evidence to obtain (and the 
appellant has been asked whether there is any such evidence), 
any failure to fulfill the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, is harmless.  Indeed, the 
veteran was advised that VA would obtain such things as 
medical records, employment records or records from other 
Federal agencies.  Thus, VA has fulfilled its obligation to 
advise the veteran the evidence he must obtain and the 
evidence VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO and the Board have made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim.  There is no 
outstanding request for a hearing.  

Additionally, a report of the veteran's August 1999 VA 
examination for joints as well as copies of his VA outpatient 
treatment records have been associated with the claims file.  
The Board notes that neither the veteran nor his 
representative have identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for residuals of a right knee injury.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Review of the veteran's service medical records reflects that 
he sustained a left knee injury in May 1994 and was referred 
to physical therapy.  These records include a diagnosis of 
mild (early) patellofemoral syndrome.  An August 1996 report 
of separation examination notes a history of right knee 
injury and includes the veteran's complaint of right knee 
stiffness and popping.  Similarly, an April 1998 report of 
separation examination notes a history of trick or locked 
knee.  

In a June 1999 statement from the veteran, he indicated that 
the May 1994 service medical record incorrectly refers to 
left knee problems and that this inaccuracy is confirmed by 
the examination report which notes impairment specific to the 
right knee.  In this regard, the Court has instructed that, 
in determining whether evidence is credible, the Board may 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App.  498, 511 (1995).  
Additionally, it is not inappropriate to correct errors with 
regard to inadvertent misdesignations of "right" or "left" 
as required.  See Gifford v. Brown, 6 Vet. App.  269 (1994).  
Thus, the Board finds the veteran's contentions in this 
regard credible, and in the absence of contradictory evidence 
that the veteran's injury during service was to the right 
knee rather than the left.  

An August 1999 report of VA joints examination reflects that 
the veteran reported a medical history with respect to his 
right knee which is consistent with his service medical 
records.  The examination report also notes that the veteran 
complained of popping when on his feet a lot and occasional 
stiffness.  Upon physical examination, the veteran's right 
knee showed no redness or effusion and it was nontender to 
palpation.  Range of motion testing revealed 140 degrees of 
flexion and zero degrees of extension.  The medial, lateral 
collateral, anterior cruciate, and posterior cruciate 
ligaments were intact, and pivot shift examination was 
negative.  Patellar manipulation was nontender and patellar 
inhibition test was negative.  The veteran was able to go 
through knee extensions without weights, bilaterally.  With 
weights, he was able to go through 10 without difficulty, 
bilaterally.  Upon squatting test, the veteran performed five 
repetitions with both knees without difficulty.  He also 
performed five repetitions on each knee separately.  The 
diagnosis was history of contusion to the right patella with 
insufficient evidence at the time of examination to warrant 
the diagnosis of any chronic condition.  The veteran's right 
knee was normal upon X-ray examination.  

The veteran's December 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, includes his complaints of right knee 
stiffness, pain, and popping.

VA outpatient treatment records, dated from March 2000 to 
June 2002, are silent with respect to complaints or treatment 
referable to the right knee.

After reviewing the evidence of record, the Board concludes 
that the evidence does not support a finding of service 
connection for a residuals of a right knee injury because 
there is no medical evidence that such disability currently 
exists.

Specifically, although the veteran's service medical records 
reflect treatment for right knee complaints and a diagnosis 
of mild (early) patellofemoral syndrome, there is no evidence 
of complaints or treatment of a right knee disorder after his 
discharge from military service.  Moreover, although the 
veteran complained of right knee popping and stiffness during 
his August 1999 VA joints examination, the examiner concluded 
that there was insufficient evidence to warrant the diagnosis 
of any chronic condition.  Similarly, it is noted that the 
veteran has also complained of right knee pain.  Pain alone, 
however, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The veteran has expressed his belief that a residuals of a 
right knee injury exists.  It is now well-settled, however, 
that as a layperson without medical training he is not 
competent to render an opinion concerning medical matters 
such as diagnosis and etiology.  See Espiritu v. Derwinski, 2 
Vet. App.  492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(2001).

In summary, service connection cannot be granted because 
there is no identifiable right knee disability.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disorder.


ORDER


Service connection for residuals of a right knee disability 
is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

